Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 17, 2018

The Court of Appeals hereby passes the following order:

A18A1857. JHONATHAN ROMERO-ALVAREZ v. THE STATE.

      Following his conviction for failure to stop at or return to the scene of an
accident, Jhonathan Romero-Alvarez filed a motion for new trial, which the trial court
denied on March 13, 2018. Romero-Alvarez then filed this appeal on April 13, 2018.
We lack jurisdiction.

      To be timely, a notice of appeal must be filed within 30 days of entry of the
order sought to be appealed. See OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
See Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because
Romero-Alvarez filed his notice of appeal 31 days after entry of the denial of his
motion for new trial, it is untimely. Accordingly, this appeal is hereby DISMISSED
for lack of jurisdiction.

      We note, however, that Romero-Alvarez was represented by counsel before the
trial court and may be entitled to pursue an out-of-time appeal. He therefore is
informed of the following in accordance with Rowland, 264 Ga. at 875-876 (2): This
appeal has been dismissed because you failed to file a timely notice of appeal. If you
still wish to appeal, you may petition the trial court for leave to file an out-of-time
appeal. If the trial court grants your request, you will have 30 days from the entry of
that order to file a notice of appeal referencing your conviction. If the trial court
denies your request, you will have 30 days from the entry of that order to file a notice
of appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Romero-
Alvarez and to Romero-Alvarez’s attorney, and the latter also is DIRECTED to send
a copy to Romero-Alvarez.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/17/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.